PER CURIAM.
In our initial opinion of August 16, 1985, we reversed appellant’s sentence on the ground that the trial court’s application of the guidelines rule in effect at the time of sentencing, rather than the rule in effect when the crimes were committed, was unlawful. Since that date, the Florida Supreme Court issued its opinion in State v. Jackson, 478 So.2d 1054 (Fla.1985), in which it stated that a modification in the sentencing guidelines procedure is merely a procedural change which does not require the application of the ex post facto doctrine. The court remanded Jackson for resentencing under the guidelines in effect at the time of sentencing. . Therefore, on the authority of Jackson, we withdraw our initial opinion and affirm appellant’s sentence.
Affirmed.
RYDER, C.J., and SCHEB and FRANK, JJ., concur.